Bmodworti-i, J.
1. Under the facts as shown by the record, this court can not say that the judge who tried this case abused his discretion in refusing the continuance.
2. The indictment contained two counts, the first charging the defendant with selling, and the second with possessing, intoxicating liquor. The evidence showed all the essentials of a sale,—an identification of the thing sold^ an agreement as to the price to be paid, and consent of parties. Civil Code (1910), § 4106. The liquor was delivered to the purchasers, and the fact that it was not then and there paid for does not relieve the accused. Finch v. State, 6 Ga. App. 338 (1) (64 S. E. 1007) ; Cook v. State, 124 Ga. 653 (2), 654 (2) (53 S. E. 104) ; Lupo *135v. State, 118 Ga. 759 (45 S. E. 602). The evidence authorized a conviction on the first count, and the accused admitted the possession of the liquor; therefore the jury properly returned a verdict against the accused on both counts.
Decided June 9, 1925.
E. 0. Johnson Jr., for plaintiff in error.
E. M. Owen, solicitor-general, contra.

Judgment affirmed.


Broyles, 6. J., and Luke, J., concur.